Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection 
There is no dependent claim 17.  Claim 17 is missing. Correction is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 



Claims 1-2 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008.

Ferguson discloses “1. A method, using a micro-processor,  (see FIG. 1, and computer processor 110)
an input device, and  (see FIG. 1, input device 150)
a sensory discernible output device, for providing navigation related sensory discernible feedback to a user traversing a route, comprising: (see FIG. 1, and navigation system 168,  perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5 and GPS 170) (see ) 
    PNG
    media_image1.png
    863
    615
    media_image1.png
    Greyscale

(a) mapping, using the micro-processor, an initial route for a user to traverse, the initial route having a starting point, a destination point, paths, and intersections;  (see FIG. 6 where the vehicle can move toward the intersection 100 and the second vehicle can have candidate paths through the intersection 671, 672 and 673; see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data)

    PNG
    media_image2.png
    715
    614
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    684
    711
    media_image3.png
    Greyscale
 (b) determining, using the micro-processor, a current location of the user; (see FIG. 6 and location 100 of the vehicle )
(c) inputting, through the input device, a route characteristic change of the initial route; (see FIG. 7c where a first vehicle 100 enters the intersection via an entry road 510 and a second 
(d) determining, using the micro-processor, if the current location of the user is within a predetermined distance of an intersection; (see FIG. 7c, and item 100 as a current location) 
    PNG
    media_image3.png
    684
    711
    media_image3.png
    Greyscale

(e) determining, using the micro-processor, possible paths associated with the intersection for the user (see vehicle 580 that can moves along 5 different paths in fig. 7a) to traverse when it is determined that the current location of the user is within the predetermined distance of the intersection; (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is ), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),


    PNG
    media_image4.png
    828
    783
    media_image4.png
    Greyscale
Ferguson is silent but Stahlin teaches “… (f) ranking, using the micro-processor, the determined possible paths based upon the initial route and the inputted route characteristic change; (see col. 5, lines 20-45 where the camera is used to scan all of the landmarks to refine the GPS;  
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of STAHLIN of Continental™ since STHALIN teaches that on the GPS application on a smart phone or vehicle can include an error. For example, when there is an intersection for a road the GPS sensor may not have the precision to correctly indicate the correct road.  The camera on the vehicle can detect a landmark such as a sharp curve (first facility) or an underpass (second facility) or a parking garage (third facility) in col. 5, and then understand or infer the intersection the vehicle is really on and then correct the GPS device.  This can provide imposed and corrected positional information better than the GPS alone. This can provide an improved GPS position correcting device using landmarks. See abstract col. 3, line 10 to col. 4, line 41 of STAHLIN. 

    PNG
    media_image5.png
    760
    687
    media_image5.png
    Greyscale

Ferguson is silent but Zhu et al. teaches “…(g) determining, using the micro-processor, a head direction of the user 
when it is determined that the current location of the user is within the predetermined distance of the intersection;  (see FIG. 6 where a person 610 is detected in an intersection and moving in a  
    PNG
    media_image5.png
    760
    687
    media_image5.png
    Greyscale

(h) determining, using the micro-processor, which determined possible path corresponds to the determined head direction of the user; and (see element B in FIG. 4 where the user is moving in direction B and the vehicle is moving in the direction C and the other vehicle is moving in the direction a2, and a1)
(i) providing, using the sensory discernible output device, a sensory discernible feedback to the user based upon the ranking of the determined possible path corresponding to the determined head direction of the user. (see col. 14, lines 1-16 where a warning is provided that a collision is imminent to the driver and see element B in FIG. 4 where the user is moving in direction B and the vehicle is moving in the direction C and the other vehicle is moving in the direction  
    PNG
    media_image6.png
    866
    686
    media_image6.png
    Greyscale



Ferguson is silent but Zhu et al. teaches “2. The method as claimed in claim 1, wherein the sensory discernible feedback is an audio based cue. (see col. 14, lines 1-16 where a warning is provided that a collision is imminent to the driver and see element B in FIG. 4 where the user is moving in direction B and the vehicle is moving in the direction C and the other vehicle is moving in the direction a2, and a1; see col. 10, lines 47 to col. 11, line 14);


Claims 3-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008 and in further in view of Japanese Patent Pub. No.: JP4957518B2 that was filed in 2007.
Ferguson is silent but the ‘518 reference teaches “…3. The method as claimed in claim 1, wherein the sensory discernible feedback is a haptic based cue”. (see paragraph 1-3 and claims 1-6 where a number of warnings are provided that can vibrate in the  direction of an obstacle). 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of the ‘518 JP patent publication since the ‘518 teaches that in a vehicle can scan an area and then provide a warning of a direction of an obstacle and an obstacle frequency using a vibration device where the vibration direction alerts to the “obstacle correlation location”.  Whereas the driver can be provided a hint as to where the obstacle is if it is not seen right away. This haptic function provides an improved awareness using a vibration and improved collision avoidance.  For example, if a person is moving toward on the left of the vehicle then the seat and wheel can include vibration that appears from the left hand side. See abstract and paragraphs 1-14. 

 
Ferguson is silent but the ‘518 reference teaches “…4. The method as claimed in claim 2, wherein the providing of the audio based cue is a change in a volume of audio being produced by a speaker. (see paragraph 11 and claims 1-6 where an audio warning is provided of the obstacle that can collide with the vehicle and based on the direction and the obstacle frequency);
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of the ‘518 JP patent publication since the ‘518 teaches that in a vehicle can scan an area and then provide a warning of a direction of an obstacle and an obstacle frequency using a vibration device where the vibration direction alerts to the “obstacle correlation location”.  Whereas the driver can be provided a hint as to where the obstacle is if it is not seen right away. This haptic function provides an improved awareness using a vibration and improved collision avoidance.  For example, if a person is moving toward on the left of the vehicle then the seat and wheel can include vibration that appears from the left hand side. See abstract and paragraphs 1-14. 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008.

Ferguson is silent but Zhu et al. teaches “5. The method as claimed in claim 2, wherein the providing of the audio based cue is a synthesized voice to communicate information about the possible path corresponding to the determined head direction of the user. (see col. 14, lines 1-16 where a warning is provided that a collision is imminent to the driver and see element B in FIG. 4 where the user is moving in direction B and the vehicle is moving in the direction C and the other vehicle is moving in the direction a2, and a1; see col. 10, lines 47 to col. 11, line 14);
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008 and in view of U.S. Patent Application Pub. No.: US 2014/0306814 A1 to Ricci.

    PNG
    media_image7.png
    932
    724
    media_image7.png
    Greyscale

…6. The method as claimed in claim 2, wherein the providing of the audio based cue is a pre-designated sound to communicate information about the possible path corresponding to the determined head direction of the user”. (See paragraph 713-717 and 718-720 where the user detects a certain person (jane) that is behind the vehicle that is a collision risk and then a specific accident avoidance audible message can be provided in paragraph 690 and in FIG. 34 a different message is provided for an infant in block s3332)
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of RICCI since RICCI teaches that in a vehicle can scan a rear area and then determine an individual and correlate this with a name and provide a personalized message of collision avoidance to that person.  For example, an infant may have a second different message to avoid a dangerous condition.  In step S3228, operation can optionally be updated based on the fact that the detected individual is a known individual. For example, if the detected individual is a known individual, personal information can optionally be included with any messaging exchanged between the vehicle and the individual. For example, a user backing out of 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008 and in further in view of Japanese Patent Pub. No.: JP4957518B2 that was filed in 2007 and in further in view of U.S. Patent Application Pub. NO.: US 2016/0342850 A1 to Elimalech et al. that was filed in 2015.
7. The method as claimed in claim 4, wherein the providing of the audio based cue keeping the volume of audio being produced by a speaker normal to indicate that the path corresponding to the head direction of the user is a desirable path for the user to traverse (see FIG. 1-6 where the pedestrian is off to the side in FIG. 4b and not in the trajectory of the vehicle 40b then no warning is provided in block 609) and decreases the volume of the audio being produced by the speaker to indicate that the path corresponding to the head direction of the user is a less desirable path for the user to traverse. (See paragraph 47 where the driver can sound a warning to a pedestrian and see claims 1-10 where the warning is provided when the user is detected to be imminent with a pedestrian and then in claim 10 the warning is suppressed if the pedestrian is gone and the construction barrier or a stationary object is detected) 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of ELIMALECH since ELIMALECH teaches that in a vehicle can scan an area and if a pedestrian is stationary then all stationary object warnings can be suppressed. However, if the pedestrian is moving in a front of the vehicle then a more intense warning can be provided. This provides 

Claims 8-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008 and in further in view of  U.S. Patent No.: US10569708B2 to Rowell that was filed in 2017.

    PNG
    media_image8.png
    656
    393
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    391
    447
    media_image9.png
    Greyscale

Ferguson is silent but Rowell teaches “8. The method as claimed in claim 2, wherein the providing of the audio based cue is continuous and dynamic as a user’s head changes direction when the current location of the user is within the predetermined distance of the intersection”. (see FIG. 5 where and col. 7, line 35 to col. 8, line 45 where a first volume can be provided and then when a pedestrian is classified and determined to be walking in a walkway then a different magnitude can be provided)
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the 

Ferguson is silent but Rowell teaches 9. The method as claimed in claim 2, wherein the providing of the audio based cue ceases when the current location of the user is outside the predetermined distance of the intersection. (see col. 8, lines 1-46 where the magnitude of the audio cues for the pedestrian is higher in the walkway and then a second lower magnitude when it is just a pedestrian detected not in the walkway)


Ferguson is silent but Roswell teaches “…10. The method as claimed in claim 2, further comprising:
(j) providing of an audio based warning signal when the current location of the user indicates that the user is leaving the intersection (see col. 8, lines 1-46 where the magnitude of the audio cues and the path corresponding to the head direction of the user is a bad path. (see claims 1-4 where the magnitude level of the warning is provided to be higher when the pedestrian/object is closer to the vehicle and less when the pedestrian/object is further away or if there are many pedestrians in claim 5 then the magnitude is higher)
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first based on the type of classification of the object or the operating condition of the vehicle or if a pedestrian is detected.   This can provide more salient warnings based on the danger and a more intense warning can be provided (where there is a great danger) while in other instances a simulated voice can be provided, or a flashing light. This provides more salient and loud alerts only when needed for a grave danger, and smaller alerts when there is less danger and can provide improved collision avoidance.  See abstract and col. 7, line 1 to col. 9, line 39 and claims 1-10. 

Claims 11-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008 and in further in view of  U.S. Patent No.: US10569708B2 to Rowell that was filed in 2017 and in view of the ‘518.

Ferguson is silent but Roswell teaches “…11. The method as claimed in claim 3, wherein the providing of the haptic based cue is a change in an intensity or frequency of vibrations being produced by a vibro- tactile generating device. (see claims 1-4 where the magnitude level of the warning is provided to be higher when the pedestrian/object is closer to the vehicle and less when the pedestrian/object is further away or if there are many pedestrians in claim 5 then the magnitude is higher and col. 3, line 18 where the warning can be a vibration)


Ferguson is silent but Roswell teaches “…12. The method as claimed in claim 3, wherein the providing of the haptic based cue is continuous and dynamic as a user’s head changes direction  (see claims 1-4 where the magnitude level of the warning is provided to be higher when the pedestrian/object is closer to the vehicle and less when the when the current location of the user is within the predetermined distance of the intersection. (see col. 6, line 50 to col. 7, line 10 where the walkway has a higher notification level than a different location)
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first based on the type of classification of the object or the operating condition of the vehicle or if a pedestrian is detected.   This can provide more salient warnings based on the danger and a more intense warning can be provided (where there is a great danger) while in other instances a simulated voice can be provided, or a flashing light. This provides more salient and loud alerts only when needed for a grave danger, and smaller alerts when there is less danger and can provide improved collision avoidance.  See abstract and col. 7, line 1 to col. 9, line 39 and claims 1-10. 

Ferguson is silent but Roswell teaches “…13. The method as claimed in claim 3, wherein the providing of the haptic based cue ceases when the current location of the user is outside the predetermined distance of the intersection. (see col. 6, line 50 to col. 7, line 10 where the walkway has a higher notification level than a different location)
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first based on the type of classification of the object or the operating condition of the vehicle or if a pedestrian is detected.   This can provide more salient warnings based on the danger and a more intense warning can be provided (where there is a great danger) while in other instances a simulated voice can be provided, or a flashing light. This provides more salient and loud alerts only when needed for a grave danger, and smaller alerts when there is less danger and can provide improved collision avoidance.  See abstract and col. 7, line 1 to col. 9, line 39 and claims 1-10. 

Ferguson is silent but Roswell teaches “…14. The method as claimed in claim 3, further comprising:
(j) providing of a haptic based warning signal when the current location of the user indicates that the user is leaving the intersection (see col. 6, line 50 to col. 7, line 10 where the walkway has a higher notification level than a different location) and the path corresponding to the head direction of the user is a bad path. (see claims 1-4 where the magnitude level of the warning is provided to be higher when the pedestrian/object is closer to the vehicle and less when the pedestrian/object is further away or if there are many pedestrians in claim 5 then the magnitude is higher and col. 3, line 18 where the warning can be a vibration);
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first based on the type of classification of the object or the operating condition of 

Claims 15-16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008.

Ferguson discloses “15. A portable navigational device, comprising: (see perception system 172 where the vehicle has camera, radar, sonar  (see col. 10, lines 1-19) 
    PNG
    media_image1.png
    863
    615
    media_image1.png
    Greyscale

a user interface for enabling user input:
a microprocessor;
a global positioning signal receiver;
a sensor; and
a sensory discernible output device for providing navigation related sensory discernible feedback to a user traversing a route;
said microprocessor mapping, in response to input from said user interface, an initial route for a user to traverse, the initial route having a starting point, a destination point, paths, and intersections;  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data)
said microprocessor, in response to data received from said global positioning signal receiver, determining a current location of the user;
said user interface receiving a route characteristic change of the initial route corresponding to input from the user; (see FIG. 7c where a first vehicle 100 enters the intersection via an entry road 510 and a second vehicle 580 enters the intersection at a second road 714; see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data)
said microprocessor determining if the current location of the user is within a predetermined distance of an intersection; (see FIG. 7c, and item 100 as a current location)
said microprocessor determining possible paths associated with the intersection for the user to traverse when said microprocessor determines that the current location of the user is within the predetermined distance of the intersection; (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is  (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),

    PNG
    media_image4.png
    828
    783
    media_image4.png
    Greyscale

Ferguson is silent but Stahlin teaches “… said microprocessor ranking the determined possible paths based upon the initial route and the inputted route characteristic change; (see col. 5, lines 20-45 where the camera is used to scan all of the landmarks to 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of STAHLIN of Continental™ since STHALIN teaches that on the GPS application on a smart phone or vehicle can include an error. For example, when there is an intersection for a road the GPS sensor may not have the precision to correctly indicate the correct road.  The camera on the vehicle can detect a landmark such as a sharp curve (first facility) or an underpass (second facility) or a parking garage (third facility) in col. 5, and then understand or infer the intersection the vehicle is really on and then correct the GPS device.  This can provide imposed and corrected positional information better than the GPS alone. This can provide an improved GPS position correcting device using landmarks. See abstract col. 3, line 10 to col. 4, line 41 of STAHLIN. 

 “…(said microprocessor, based upon data received from said sensor, determining a head direction of the user when said microprocessor determines that the current location of the user is within the predetermined distance of the intersection; (see FIG. 6 where a person 610 is detected in an intersection and moving in a direction of arrow B)
said microprocessor determining which determined possible path corresponds to the determined head direction of the user: (see FIG. 6 where a person 610 is detected in an intersection and  
    PNG
    media_image5.png
    760
    687
    media_image5.png
    Greyscale


said microprocessor causing said sensory discernible output device to provide a sensory discernible feedback to the user (see element B in FIG. 4 where the user is moving in direction B and the vehicle is moving in the direction C and the other vehicle is moving in the direction a2, and a1)based upon the ranking of the determined possible path corresponding to the determined head direction of the user. (see col. 14, lines 1-16 where a warning is provided that a collision is imminent to the driver and see element B in FIG. 4 where the user is moving in direction B and the vehicle is moving in the direction C and the other vehicle is moving in the direction a2, and a1; see col. 10, lines 47 to col. 11, line 14); 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of ZHU of WAYMO™ since ZHU teaches that in an intersection of FIG. 6 an autonomous vehicle can detect a pedestrian in the cross walk and classify it based on the head and body 600 and then using a model, the AV can predict a likely future behavior of the pedestrian (path B in FIG. 6) and then control the AV accordingly to avoid the accident and collision but also avoid all of the likely model based trajectories (path B, C, A etc).  This can provide an improved pedestrian position model of a future trajectory B and 

Ferguson is silent but Zhu et al. teaches “16. The portable navigational device as claimed in claim 15, wherein said sensory discernible feedback is an audio based cue. (see col. 14, lines 1-16 where a warning is provided that a collision is imminent to the driver and see element B in FIG. 4 where the user is moving in direction B and the vehicle is moving in the direction C and the other vehicle is moving in the direction a2, and a1; see col. 10, lines 47 to col. 11, line 14)
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of ZHU of WAYMO™ since ZHU teaches that in an intersection of FIG. 6 an autonomous vehicle can detect a pedestrian in the cross walk and classify it based on the head and body 600 and then using a model, the AV can predict a likely future behavior of the pedestrian (path B in FIG. 6) and then control the AV accordingly to avoid the accident and collision but also avoid all of the likely model based trajectories (path B, C, A etc).  This can provide an improved pedestrian position model of a future trajectory B and 

There is not claim 17 and this is objected to. 
Claims 18-19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008 and in further in view of Japanese Patent Pub. No.: JP4957518B2 that was filed in 2007.
Ferguson is silent but the ‘518 reference teaches “…18. The portable navigational device as claimed in claim 15, wherein said sensory discernible feedback is a haptic based cue. ”. (see paragraph 1-3 and claims 1-6 where a number of warnings are provided that can vibrate in the  direction of an obstacle).


Ferguson is silent but the ‘518 reference teaches “…19. The portable navigational device as claimed in claim 16, wherein said audio based cue is a change in a volume of audio being produced by a speaker. (see paragraph 11 and claims 1-6 where an audio warning is provided of the obstacle that can collide with the vehicle and based on the direction and the obstacle frequency);


Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008 and in further in view of Japanese Patent Pub. No.: JP4957518B2 that was filed in 2007 and in further in view of U.S. Patent Application Pub. NO.: US 2016/0342850 A1 to Elimalech et al. that was filed in 2015.

Ferguson is silent but Elimalech teaches “..20. The portable navigational device as claimed in claim 19, wherein said audio based cue is keeping the volume of audio being produced by a speaker normal to indicate that the path corresponding to the head direction of the user is a desirable path for the user to traverse (see FIG. 1-6 where the pedestrian is off to the side in FIG. 4b and not in the trajectory of the vehicle 40b then no warning is provided in block 609) and a decreasing of the volume of the audio being produced by
the speaker to indicate that the path corresponding to the head direction of the user is a less desirable path for the user to traverse”. (See paragraph 47 where the driver can sound a warning to a pedestrian and see claims 1-10 where the warning is provided when the user is detected to be imminent with a pedestrian and then in claim 10 the warning is suppressed if the pedestrian is gone and the construction barrier or a stationary object is detected)


Claim 21 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008 and in further in view of International Patent Pub. No.: WO2004066240A2 to King. 
21. The portable navigational device as claimed in claim 16, wherein said audio based cue is a synthesized voice to communicate information about the possible path corresponding to the determined head direction of the user”. (see paragraph 39-41);
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of KING since KING teaches that in a vehicle in an accident can provide a synthesized voice that an emergency vehicle is entering a roadway to a pedestrian.   This can provide improved collision avoidance.  See paragraph 39-41 of King.

Claims 22-29 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008 and in view of Rowell.

Ferguson is silent but Rowell teaches “22. The portable navigational device as claimed in claim 16, wherein said audio based cue is a pre-designated sound to communicate information about the possible path corresponding to the determined head direction of the user. ”. (see FIG. 5 where and col. 7, line 35 to col. 8, line 45 where a first volume can be provided and then when a pedestrian is classified and determined to be walking in a walkway then a different magnitude can be provided);
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first based on the type of classification of the object or the operating condition of the vehicle or if a pedestrian is detected.   This can provide more salient warnings based on the danger and a more intense warning can be provided (where there is a great danger) while in other instances a simulated voice can be provided, or a flashing light. This provides more salient and loud alerts 

Ferguson is silent but Rowell teaches “23. The portable navigational device as claimed in claim 16, wherein said audio based cue is continuous and dynamic as a user's head changes direction when the current location of the user is within the predetermined distance of the intersection. ”. (see FIG. 5 where and col. 7, line 35 to col. 8, line 45 where a first volume can be provided and then when a pedestrian is classified and determined to be walking in a walkway then a different magnitude can be provided);
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first based on the type of classification of the object or the operating condition of the vehicle or if a pedestrian is detected.   This can provide more salient 

Ferguson is silent but Rowell teaches 24. The portable navigational device as claimed in claim 16, wherein said audio based cue ceases when the current location of the user is outside the predetermined distance of the intersection. (see col. 8, lines 1-46 where the magnitude of the audio cues for the pedestrian is higher in the walkway and then a second lower magnitude when it is just a pedestrian detected not in the walkway);
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first 

Ferguson is silent but Roswell teaches “…25. The portable navigational device as claimed in claim 16, wherein said microprocessor causes said sensory discernible output device to provide an audio based warning signal when the current location of the user indicates that the user is leaving the intersection (see col. 8, lines 1-46 where the magnitude of the audio cues for the pedestrian is higher in the walkway and then a second lower magnitude when it is just a pedestrian detected not in the walkway) and the path corresponding to the head direction of the user is a bad path. (see claims 1-4 where the magnitude level of the warning is provided to be higher when the pedestrian/object is closer to the 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first based on the type of classification of the object or the operating condition of the vehicle or if a pedestrian is detected.   This can provide more salient warnings based on the danger and a more intense warning can be provided (where there is a great danger) while in other instances a simulated voice can be provided, or a flashing light. This provides more salient and loud alerts only when needed for a grave danger, and smaller alerts when there is less danger and can provide improved collision avoidance.  See abstract and col. 7, line 1 to col. 9, line 39 and claims 1-10. 

Ferguson is silent but Roswell teaches “26. The portable navigational device as claimed in claim 18, wherein said haptic based cue is a change in an intensity or frequency of vibrations being produced by a haptic device. (see claims 1-4 where the magnitude level of the warning is provided to be higher when the pedestrian/object is closer to the vehicle and less when the pedestrian/object is further away or if there are many pedestrians in claim 5 then the magnitude is higher and col. 3, line 18 where the warning can be a vibration)”;
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first based on the type of classification of the object or the operating condition of the vehicle or if a pedestrian is detected.   This can provide more salient warnings based on the danger and a more intense warning can be provided (where there is a great danger) while in other instances a simulated voice can be provided, or a flashing light. This provides more salient and loud alerts only when needed for a grave danger, and smaller alerts when there is less danger and can provide improved collision avoidance.  See abstract and col. 7, line 1 to col. 9, line 39 and claims 1-10. 


Ferguson is silent but Roswell teaches “27. The portable navigational device as claimed in claim 18, wherein said haptic based cue is continuous and dynamic as a user's head changes direction (see claims 1-4 where the magnitude level of the warning is provided to be higher when the pedestrian/object is closer to the vehicle and less when the pedestrian/object is further away or if there are many pedestrians in claim 5 then the magnitude is higher and col. 3, line 18 where the warning can be a vibration) when the current location of the user is within the predetermined distance of the intersection. (see col. 6, line 50 to col. 7, line 10 where the walkway has a higher notification level than a different location)”. 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first based on the type of classification of the object or the operating condition of the vehicle or if a pedestrian is detected.   This can provide more salient 

Ferguson is silent but Roswell teaches “…28. The portable navigational device as claimed in claim 18, wherein said haptic based cue ceases when the current location of the user is outside the predetermined distance of the intersection. (see col. 6, line 50 to col. 7, line 10 where the walkway has a higher notification level than a different location);
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first based on the type of classification of the object or the operating condition of 

Ferguson is silent but Roswell teaches “…29. The portable navigational device as claimed in claim 16, wherein said microprocessor causes said sensory discernible output device to provide a haptic based warning signal when the current location of the user indicates that the user is leaving the intersection (see col. 6, line 50 to col. 7, line 10 where the walkway has a higher notification level than a different location) and the path corresponding to the head direction of the user is a bad path. (see claims 1-4 where the magnitude level of the warning is provided to be higher when the pedestrian/object is closer to the vehicle and less when the pedestrian/object is further away or if there are many 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Rowell since Rowell teaches that in a vehicle can scan an area and then provide a warning having a first magnitude level and a second different warning having a different magnitude that is larger than the first based on the type of classification of the object or the operating condition of the vehicle or if a pedestrian is detected.   This can provide more salient warnings based on the danger and a more intense warning can be provided (where there is a great danger) while in other instances a simulated voice can be provided, or a flashing light. This provides more salient and loud alerts only when needed for a grave danger, and smaller alerts when there is less danger and can provide improved collision avoidance.  See abstract and col. 7, line 1 to col. 9, line 39 and claims 1-10. 

Claim 30 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9766626 B2 to Zhu et al. that was filed in 2012 and is assigned to Waymo™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008 and in view of U.S. Patent No.: US10545584B2 to Tome that was filed on 5-17-2016.

Ferguson is silent but Tome teaches “…30. The portable navigational device as claimed in claim 15, wherein said sensor senses changes in the Earth’s magnetic field to determine head direction”. (see claim 17 and claim 29 and HMD 100 does not include the sensing system 260, and instead, in such embodiments, the functionality of the sensing system 260 may be provided by the handheld electronic device 202. For example, the sensors, such as the multi-axis magnetic field sensor (such as, a magnetometer), accelerometer, gyroscope and the processor of sensing system 260 may be the sensors and processor of the handheld electronic device 202. In some embodiments, the sensing system 260 can operate in conjunction with the sensing system of handheld electronic device 202 (e.g., the sensors, such as the multi-axis magnetic field sensor (such as, a magnetometer), accelerometer, gyroscope and the processor of the 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of TOME since TOME teaches that using a communication device an eye gaze can be detected using a magnetic sensor.  This can be a low cost device to detect an eye gaze reliably. See abstract and paragraphs 1-20 and claims 1-17. 

Claims 1, 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,922,975 B2 to Kim and in view of Ferguson and in view of Stahlin. 
    PNG
    media_image10.png
    711
    827
    media_image10.png
    Greyscale

 
Kim discloses “1. A method, using a micro-processor,  (see FIG. 3, and computer processor 400)
an input device, and  (see col. 5, lines 1-col. 6, line 45)
a sensory discernible output device, for providing navigation related sensory discernible feedback to a user traversing a route, comprising: (see col. 5, lines 1-col. 6, line 45)
(a) mapping, using the micro-processor, an initial route for a user to traverse, the initial route having a starting point, a destination point, paths, and intersections;   (see FIG. 11b) (b) determining, using the micro-processor, a current location of the user; (see FIG. 6 and location 100 of the vehicle )
(c) inputting, through the input device, a route characteristic change of the initial route; (see col. 7, lines 20-40)
Ferguson teaches “…(d) determining, using the micro-processor, if the current location of the user is within a predetermined distance of an intersection; (see FIG. 7c, and item 100 as a current  
    PNG
    media_image3.png
    684
    711
    media_image3.png
    Greyscale

(e) determining, using the micro-processor, possible paths associated with the intersection for the user (see vehicle 580 that can moves along 5 different paths in fig. 7a) to traverse when it is determined that the current location of the user is within the predetermined distance of the intersection; (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is ), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),


    PNG
    media_image4.png
    828
    783
    media_image4.png
    Greyscale
Kim is silent but Stahlin teaches “… (f) ranking, using the micro-processor, the determined possible paths based upon the initial route and the inputted route characteristic change; (see col. 5, lines 20-45 where the camera is used to scan all of the landmarks to refine the GPS;  
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of STAHLIN of Continental™ since STHALIN teaches that on the GPS application on a smart phone or vehicle can include an error. For example, when there is an intersection for a road the GPS sensor may not have the precision to correctly indicate the correct road.  The camera on the vehicle can detect a landmark such as a sharp curve (first facility) or an underpass (second facility) or a parking garage (third facility) in col. 5, and then understand or infer the intersection the vehicle is really on and then correct the GPS device.  This can provide imposed and corrected positional information better than the GPS alone. This can provide an improved GPS position correcting device using landmarks. See abstract col. 3, line 10 to col. 4, line 41 of STAHLIN. 

“…(g) determining, using the micro-processor, a head direction of the user (see FIG. 10b where a person is detected in the road and moving in a direction of arrow but facing away and not looking at the person in the vehicle or the av)
when it is determined that the current location of the user is within the predetermined distance of the intersection; (see FIG. 10b where a person is detected in the road and moving in a direction of arrow but facing away and not looking at the person in the vehicle or the av)
(h) determining, using the micro-processor, which determined possible path corresponds to the determined head direction of the user; and(see FIG. 10b where a person is detected in the road and moving in a direction of arrow but facing away and not looking at the person in the vehicle or the av or FIG. 9 d where the person is moving into the path) 
    PNG
    media_image11.png
    926
    794
    media_image11.png
    Greyscale

    PNG
    media_image10.png
    711
    827
    media_image10.png
    Greyscale

(i) providing, using the sensory discernible output device, a sensory discernible feedback to the user based upon the ranking of the determined possible path corresponding to the determined head direction of the user. (see figure 1-2 where the warning of a collision is provided and the engine is turned off and an emergency braking is provided)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668